      Case
       Case5:17-cv-00220-LHK
            5:17-cv-00220-LHK Document
                               Document961-3
                                        953 Filed
                                             Filed12/03/18
                                                   12/04/18 Page
                                                             Page11ofof59




 1   Jennifer Milici, D.C. Bar No. 987096
     Joseph R. Baker, D.C. Bar No. 490802
 2   Nathaniel M. Hopkin, New York Bar No. 5191598
 3   Daniel Matheson, D.C. Bar No. 502490
     Mark J. Woodward, D.C. Bar No. 479537
 4   Federal Trade Commission
     600 Pennsylvania Avenue, N.W.
 5   Washington, D.C. 20580
     (202) 326-2912; (202) 326-3496 (fax)
 6   jmilici@ftc.gov

 7   Attorneys for Plaintiff Federal Trade Commission

 8
                               UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
                                     SAN JOSE DIVISION
10

11

12                                                       Case No. 5:17-cv-00220-LHK
      FEDERAL TRADE COMMISSION,
13
                           Plaintiff,                    PLAINTIFF FEDERAL TRADE
14                                                       COMMISSION’S OPPOSITION TO
                    vs.                                  QUALCOMM’S MOTION IN LIMINE
15                                                       NO. 1 TO EXCLUDE TESTIMONY
      QUALCOMM INCORPORATED, a
      Delaware corporation,                              FROM HUAWEI WITNESSES
16

17                         Defendant.                   Date:        December 13, 2018
                                                        Time:        1:30 p.m.
18                                                      Courtroom:   8, 4th Floor
19                                                      Judge:       Hon. Lucy H. Koh

20

21

22

23

24

25

26

27

28
                                                              FTC OPPOSITION TO QUALCOMM’S MOTION IN
                                                                          LIMINE RE: HUAWEI WITNESSES
                                                                           Case No. 5:17-cv-00220-LHK
      Case
       Case5:17-cv-00220-LHK
            5:17-cv-00220-LHK Document
                               Document961-3
                                        953 Filed
                                             Filed12/03/18
                                                   12/04/18 Page
                                                             Page22ofof59



 1          Qualcomm moves to exclude probative testimony from three witnesses employed by

 2   Huawei, each of whom Qualcomm deposed for several hours. None of the authorities Qualcomm

 3   cites support exclusion here. The law does not entitle litigants to demand costly custodial

 4   document searches as a condition to admitting nonparty testimony. The Court should deny

 5   Qualcomm’s motion.

 6          Qualcomm’s complaint is that Huawei, which produced data and more than 200,000 pages

 7   of documents, including communications and agreements with Qualcomm and internal business

 8   analyses, did not conduct an even broader document search—discovery Qualcomm would never

 9   have been entitled to had its Hague Convention request been granted. J. Disc. Stmt. 3–4 & Ex. A,

10   Jan. 31, 2018, ECF No. 524; see Richmark Corp. v. Timber Falling Consult., 959 F.2d 1468,

11   1475 (9th Cir. 1992) (when enforcing discovery requests made on foreign entities, courts must

12   consider burden of responding and “[g]eneralized searches for information . . . are discouraged”).

13          Qualcomm does not cite a single case in which a court has excluded testimony voluntarily

14   provided by a foreign witness, under oath and subject to cross-examination, because the witness

15   or her employer did not also voluntarily conduct a custodial email search, which is what

16   Qualcomm demanded from Huawei. Unable to find any precedent for the relief it seeks,

17   Qualcomm instead relies on decisions concerning Federal Rule of Evidence 804, which excludes

18   former testimony from the rule against hearsay. But hearsay is admissible at trial if allowed by the

19   Federal Rules of Evidence or “by other rules prescribed by the Supreme Court pursuant to

20   statutory authority or by Act of Congress.” Fed. R. Evid. 802. The Ninth Circuit has held that

21   Rule 32 “is one of these other rules,” and therefore, “an independent exception to the hearsay

22   rule.” Nationwide Life Ins. Co. v. Richards, 541 F.3d 903, 914 (9th Cir. 2008). Rule 32(a) allows

23   a party to use a deposition at trial if the witness is “outside the United States” as long as the

24   opposing party had the opportunity to attend the deposition or received reasonable notice. Fed. R.

25   Civ. P. 32(a)(1) & (a)(4)(B). Huawei witnesses are outside the United States and Qualcomm not

26   only had the opportunity to attend the depositions, its counsel actually attended and cross-

27   examined the witnesses for hours. Thus, the depositions are admissible under Rule 32.

28          Rule 804 does not apply and, in any event, provides no support for Qualcomm’s

                                                                  FTC OPPOSITION TO QUALCOMM’S MOTION IN
                                                                              LIMINE RE: HUAWEI WITNESSES
                                                                               Case No. 5:17-cv-00220-LHK
      Case
       Case5:17-cv-00220-LHK
            5:17-cv-00220-LHK Document
                               Document961-3
                                        953 Filed
                                             Filed12/03/18
                                                   12/04/18 Page
                                                             Page33ofof59



 1   arguments. Pursuant to Rule 804(b)(1), former testimony from an unavailable declarant is

 2   admissible if it is offered against a party who had an opportunity for cross-examination. Rule

 3   804(b)(1) ensures a party the opportunity to ask probing questions, no more.

 4          The cases cited by Qualcomm do not support its novel interpretation of the rule (or its

 5   assumption that Rule 804 even applies here). For example, in In re Paducah Towing Co., 692

 6   F.2d 412, 418–419 (6th Cir. 1982), the court held that the relevant party (the Coast Guard) did not

 7   have an opportunity to meaningfully cross-examine the declarant because it was not represented

 8   by counsel at the hearing in which the testimony was given and “because the scope of the Coast

 9   Guard’s . . . examination was improperly limited” by an administrative law judge. Here,

10   Qualcomm was represented by counsel at the depositions and its extensive examination was not

11   subject to any improper limitations.

12          The other cases Qualcomm cites are similarly irrelevant. In Kirk v. Raymark Indus., Inc.,

13   61 F.3d 147, 166 (3rd Cir. 1995), the court held that testimony from a prior proceeding was

14   inadmissible where the court lacked sufficient information about the prior proceeding to

15   determine whether the defendant had a similar motive to cross-examine the declarant’s statements

16   as it would have at trial in the pending action. And in United States v. Cohen, the court excluded

17   as hearsay non-responsive answers to questions the plaintiff had submitted through Hague

18   Convention process to a witness in Liechtenstein. Cohen, No. 08-3282, 2012 WL 289769, at *4

19   (C.D. Ill. Jan. 31, 2012). Because the witness had refused to answer the propounded questions,

20   the court held that neither “party was able to develop his testimony” under Rule 804(b)(1). Id.

21   The court said nothing about a purportedly insufficient document production as a factor for

22   excluding the testimony. Id.

23          Unable to find any authority supporting its position, Qualcomm instead asks this Court to

24   rewrite the Federal Rules based upon the thinnest of reeds. First, Qualcomm cites an email from

25   the FTC reserving its right to object if a nonparty called by Qualcomm to testify at trial refused to

26   produce any documents or to provide deposition testimony. Def.’s MIL No. 1, at 2–3. Huawei did

27   both. In any event, the FTC did not seek to depart from settled evidence law in reserving its right

28   to object to testimony from a witness who, unlike the Huawei witnesses, refused to be deposed.
                                                                 FTC OPPOSITION TO QUALCOMM’S MOTION IN
                                                       2                     LIMINE RE: HUAWEI WITNESSES
                                                                              Case No. 5:17-cv-00220-LHK
         Case
          Case5:17-cv-00220-LHK
               5:17-cv-00220-LHK Document
                                  Document961-3
                                           953 Filed
                                                Filed12/03/18
                                                      12/04/18 Page
                                                                Page44ofof59



 1            Second, Qualcomm asserts that the testimony of Huawei witnesses must be excluded

 2   because there is no point to a lawsuit based on “lies.” Def.’s MIL No. 1, at 2. Qualcomm’s

 3   insinuation that, because Huawei did not voluntarily conduct a document search to Qualcomm’s

 4   liking, its employees are likely to lie under oath is unwarranted.1

 5            Third, Qualcomm argues that the testimony of Huawei witnesses, provided under oath and

 6   subjected to cross-examination, should be disregarded because Huawei would benefit from a

 7   ruling against Qualcomm. Def.’s MIL No. 1, at 2–3. But the entire premise of a lawsuit charging

 8   unlawful maintenance of monopoly power is that a successful prosecution would benefit the

 9   monopolist’s customers and affect competitors. There is no authority for the proposition that

10   testimony from market participants affected by antitrust violations is presumptively unreliable.

11            Finally, the law does not entitle Qualcomm to demand broad and expensive custodial

12   document searches on every nonparty as a condition to admitting the nonparty’s deposition

13   testimony. Indeed, Qualcomm has designated for trial the deposition testimony of two witnesses

14   from Nokia Technologies Oy, even though Nokia produced only about 260 documents (far fewer

15   than Huawei), and refused to comply with FTC requests for production of various materials.2 Yet

16   neither the FTC nor Qualcomm claims that Nokia’s testimony is prejudicial under Rule 403.

17   Qualcomm’s real grievance is that the Huawei witnesses’ testimony supports the FTC’s theories

18   more than Qualcomm’s. Def’s MIL No. 1, at 3; e.g., Milici Decl. Ex. 1, at 60:22-63:5, 64:2-

19   66:19. That is not a cognizable “unfair prejudice.” United States v. Fox, 627 F. App’x 608, 609

20   (9th Cir. 2015) (“Evidence is not unfairly prejudicial in violation of Rule 403 merely because it

21   tends to prove a defendant’s guilt.”) (quotation marks omitted). At bottom, Qualcomm is trying to

22   turn its discovery dispute with Huawei into a basis for excluding plainly admissible evidence

23   favorable to the FTC. For the reasons explained above, Qualcomm’s request has no basis in law.

24
     1
       Qualcomm cites Valley Eng’rs v. Electric Eng’g Co., 158 F.3d 1051, 1058 (9th Cir. 1998), in
25   which a party was sanctioned for deliberately withholding a critical document that disproved its
26   own position. That decision provides no support for the inflammatory proposition that every
     single person employed by a foreign third party that declines to produce the full scope of
27   documents demanded by Qualcomm is incapable of providing any honest or credible testimony.
     2
       Multiple nonparties whose deposition testimony the parties have designated did not make full
28   custodial productions.
                                                                 FTC OPPOSITION TO QUALCOMM’S MOTION IN
                                                       3                     LIMINE RE: HUAWEI WITNESSES
                                                                              Case No. 5:17-cv-00220-LHK
      Case
       Case5:17-cv-00220-LHK
            5:17-cv-00220-LHK Document
                               Document961-3
                                        953 Filed
                                             Filed12/03/18
                                                   12/04/18 Page
                                                             Page55ofof59



 1   Dated: December 3, 2018

 2
                                                Respectfully submitted,
 3
                                                 FEDERAL TRADE COMMISSION,
 4

 5                                               /s/ Jennifer Milici
                                                 Jennifer Milici
 6                                               J. Alexander Ansaldo
 7                                               Joseph R. Baker
                                                 Nathaniel M. Hopkin
 8                                               Daniel Matheson
                                                 Mark J. Woodward
 9                                               Federal Trade Commission
                                                 600 Pennsylvania Avenue, N.W.
10
                                                 Washington, D.C. 20580
11                                               (202) 326-2912; (202) 326-3496 (fax)
                                                 jmilici@ftc.gov
12
                                                 Attorneys for Federal Trade Commission
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     FTC OPPOSITION TO QUALCOMM’S MOTION IN
                                            4                    LIMINE RE: HUAWEI WITNESSES
                                                                  Case No. 5:17-cv-00220-LHK
          Case 5:17-cv-00220-LHK Document 961-3
                                          953-1 Filed 12/04/18
                                                      12/03/18 Page 6
                                                                    1 of 9
                                                                         2



1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      NORTHERN DISTRICT OF CALIFORNIA
10                              SAN JOSE DIVISION
11
12   FEDERAL TRADE COMMISSION,            Case No. 5:17-cv-00220-LHK
                    Plaintiff
13                                        DECLARATION OF JENNIFER MILICI
                                          IN SUPPORT OF PLAINTIFF FEDERAL
14
               v.                         TRADE COMMISSION’S OPPOSITION
15                                        TO QUALCOMM’S MOTION IN LIMINE
                                          NO. 1 TO EXCLUDE TESTIMONY FROM
16                                        HUAWEI WITNESSES
     QUALCOMM INCORPORATED, a Delaware
17   Corporation,
                   Defendant.
18                                        Date:         December 13, 2018
                                          Time:         1:30 p.m.
19                                        Courtroom:    8, 4th Floor
20                                        Judge:        Hon. Lucy H. Koh

21
22
23
24
25
26
27
28



                                                       DECLARATION OF JENNIFER MILICI
                                                           Case No. 17-cv-00220-LHK
             Case 5:17-cv-00220-LHK Document 961-3
                                             953-1 Filed 12/04/18
                                                         12/03/18 Page 7
                                                                       2 of 9
                                                                            2



1    I, Jennifer Milici, do hereby declare and state as follows:
2           1.      I am an active member in good standing with the District of Columbia Bar. I am
3    employed by the Federal Trade Commission (“FTC”), an agency of the United States
4    government. I am one of the attorneys of record in this matter for the FTC. I have personal
5    knowledge of the matters set forth in this declaration, and if called upon as a witness I could and
6    would testify competently.
7           2.      I respectfully submit this declaration in support of the FTC’s Opposition to
8    Qualcomm’s Motion in Limine No. 1 to Exclude Testimony from Huawei Witnesses.
9           3.      Attached as Exhibit 1 is a true and correct copy of excerpts from the Deposition
10   of Jian Xin (Jason) Ding, March 12, 2018
11
12
13          I declare under penalty of perjury that the foregoing is true and correct.
14          Executed this 3rd day of December, 2018.
15
16                                                                  /s/ Jennifer Milici
17                                                                  Jennifer Milici
18
19
20
21
22
23
24
25
26
27
28



                                                                     DECLARATION OF JENNIFER MILICI
                                                                         Case No. 17-cv-00220-LHK
Case 5:17-cv-00220-LHK Document 961-3
                                953-2 Filed 12/04/18
                                            12/03/18 Page 8
                                                          1 of 9
                                                               2




                 EXHIBIT 1
Case 5:17-cv-00220-LHK Document 961-3
                                953-2 Filed 12/04/18
                                            12/03/18 Page 9
                                                          2 of 9
                                                               2
       REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




    FILED UNDER SEAL
